Citation Nr: 1013326	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right hip.

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left hip.

3.  Entitlement to an initial compensable disability rating 
for the period prior to May 10, 2006, and in excess of 10 
percent for the period beginning May 10, 2006, for arthritis 
of the right knee.

4.  Entitlement to an initial compensable disability rating 
for the period prior to May 10, 2006, and in excess of 10 
percent for the period beginning May 10, 2006, for arthritis 
of the left knee.

5.  Entitlement to an initial disability rating in excess of 
10 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 2001 to 
May 2004.  He also had a period of active duty for training 
in 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

The Board is of the opinion that additional development is 
required before the issues on appeal are decided.

The Veteran has not been afforded a VA examination to 
determine the current degree of severity of any of the 
disabilities at issue since 2006.  

Additionally, the Board notes that in October 2009 the Board 
received a statement from the Veteran indicating that his 
conditions had worsened.  Also received at that time were VA 
Medical Center treatment records from March 2007 to September 
2009 which were not previously of record in the claims file.  

Additionally, in February 2010 the Board received a statement 
from the Veteran in which he reported that he was undergoing 
total left shoulder arthroplasty in February 2010.  

In light of these circumstances, the Board has concluded that 
further development to obtain current treatment records and 
to afford the Veteran a current VA examination is in order.  

Finally, the Board notes that further development is in order 
to comply with the notice requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2009).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records and 
surgical reports.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.	Then, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the service-connected disabilities 
at issue.  The claims file must be made 
available to and reviewed by the 
examiner.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating 
purposes.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


